NUMBER 13-21-00374-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JANYCE BARTLETT,                                                            Appellant,

                                           v.

BREEZE LAKE CAMPGROUND,                                                      Appellee.


               On appeal from the County Court at Law No. 5
                       of Cameron County, Texas.


                                      ORDER
                Before Justices Hinojosa, Tijerina, and Silva
                             Order Per Curiam

      Appellee’s retained counsel, Ernie J. Hernandez, has filed a notice of non-

representation. Due to circumstances outlined in the notice, namely appellee’s refusal to

sign the notice, we now accept the notice and order appellee’s counsel, Ernie J.

Hernandez, withdrawn from the case.
      Furthermore, appellee is directed to notify the Court promptly when they retain new

counsel on appeal by filing a notice including that attorney’s name, email address, mailing

address, telephone number, facsimile number, and State Bar of Texas identification

number. See generally TEX. R. APP. P. 6.

                                                                     PER CURIAM


Delivered and filed the
14th day of January, 2022.




                                            2